 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 DOME-A-NATION, LLC,

                                  Plaintiffs,
 v.                                                                     ORDER

 BLUE SKY INTERNATIONAL, INC.                                           No. 20-CV-05862 (PMH)
 and TURF NATION, INC,

                                    Defendants.
 ------------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On March 30, 2021, the Court issued an Order directing Plaintiff to supplement its motion

for a default judgment by April 30, 2021, by filing affidavit(s) of person(s) with personal

knowledge, the contract(s) or other agreements at issue, proof of payment of the amount(s) in

controversy, and any other documents necessary to permit the Court to enter the requested default

judgment. (Doc. 32). Plaintiff was further directed to set forth, with citation to relevant law and

documentary support, why it should be permitted to recover from defendant Turf Nation, Inc. in

the absence of privity between the parties. (Id.).

        On April 9, 2021, Plaintiff filed a letter advising the Court that defendant Blue Sky

International, Inc. (“Blue Sky”) filed a Chapter 7 Bankruptcy Petition in the Eastern District of

Pennsylvania on March 18, 2021. (Doc. 34). Since that April 9, 2021 letter Plaintiff has not filed

any further submissions with the Court, and to date, Plaintiff has failed to comply with the Court’s

March 30, 2021 Order.

        Accordingly, to the extent Plaintiff intends to proceed with its motion for a default

judgment, it is directed to comply with the Court’s March 30, 2021 Order by May 21, 2021. In

addition, Plaintiff is directed to include in its supplemental submission a discussion of the effect
of Blue Sky’s bankruptcy proceeding on this motion for a default judgment and this action.

Plaintiff is reminded that failure to comply with the Court’s Orders may result in dismissal of its

action.

          Any opposition to Plaintiff’s supplemental submission shall be served and filed no later

than June 11, 2021. Plaintiff is directed to serve a copy of this Order on Defendants, and shall file

proof of such service no later than May 14, 2021.



                                                              SO ORDERED:
Dated: White Plains, New York
       May 7, 2021
                                                              ____________________________
                                                              Philip M. Halpern
                                                              United States District Judge




                                                 2
